Per Curiam. On March 7, 2000, Walter Urquhart filed a petition for writ of mandamus in this court contending that the Honorable Fred Davis, Circuit Judge, had failed to act within a reasonable time on a pro se petition for declaratory judgment that was filed in his court on April 2, 1999. The attorney general filed a response to the mandamus action in Judge Davis’s behalf that offered no reason whatever for the delay.1 After repeated requests to Judge Davis for information on the cause for the delay to which there was no response, the writ of mandamus was issued. Urquhart v. Davis, 341 Ark. 653, 19 S.W.3d 21 (2000). Judge Davis now asks this court to rehear the matter on the ground that there was a material error of fact contained in this court’s opinion issuing the writ. Judge Davis contends that this court mistakenly characterized Urquhart as a pro se litigant when he was in fact represented by counsel in the circuit court. He argues that Urquhart’s status is significant because when a litigant is represented by counsel, it is within the circuit court’s discretion to entertain any motions filed pro se. He cites Monts v. Lessenberry, 305 Ark. 202, 806 S.W.2d 379 (1991), as support for that position. The reliance on Monts, however, is misplaced. In Monts, the defendant who was represented by counsel filed in the trial court a pro se motion for dismissal of the charges against him. When the court failed to act on the pro se motion to dismiss within a reasonable time, Monts filed a mandamus action here. While we noted that the court had the discretion to strike pretrial motions which are filed pro se without the knowledge or aid of the attorney-of-record, we specifically held that the trial court should exercise its discretion to either strike the pro se motion on the ground that the defendant is represented by counsel and thus was not entitled to proceed pro se or otherwise make an appropriate ruling on the motion. In either event, we said disposition should be prompt and made a matter of record. Accordingly, we directed the trial court to either strike or act on the motion to dismiss within ten days. Clearly, Monts does not stand for the proposition that a circuit judge has the discretion to ignore a motion filed in his or her court merely because the motion was filed pro se by a litigant who is represented by counsel. Here, the court neither struck the pro se pleading nor otherwise disposed of it.  By taking no action, Judge Davis left this court with no choice but to issue the writ. We find no good cause to rehear the matter. Petition denied.   Judge Davis did not include the Urquhart pro se pleading on his compliance report to the Administrative Office of the Courts for the periods in which it was pending.